 1

 2

 3                                UNITED STATES DISTRICT COURT
 4                                       DISTRICT OF NEVADA
 5                                                  ***
 6    JOEL ROSS SEMPIER,                                      Case No. 3:18-cv-00465-RCJ-WGC
 7                                         Petitioner,
              v.                                                           ORDER
 8
      RENEE BAKER, et al.,
 9
                                        Respondents.
10

11           Good cause appearing, Respondents’ fourth Motion for Enlargement of Time (ECF No. 22)
12   is GRANTED. Respondents will have until September 12, 2019, to file their exhibits and
13   corresponding index of exhibits in support of their answer to the petition for writ of habeas corpus
14   in this case.
15           IT IS SO ORDERED.
16           DATED: This 12th day of September, 2019.
17

18                                                           ROBERT C. JONES
                                                             UNITED STATES DISTRICT JUDGE
19

20

21

22

23

24

25

26

27

28

                                                         1
